[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Application for review of sentence imposed by the Superior Court, Judicial District of Hartford, Docket No. CR14-359435.
Richard R. Brown, Esq., Defense Counsel for Petitioner.
Christopher Morano, Esq., Assistant State's Attorney for the State.
Sentence Affirmed.
BY THE DIVISION: The petitioner, age twenty-two (22) at the time of sentence, was convicted after a trial by jury of Possession of Narcotics with Intent to Sell, By a Non-Drug Dependent person, and Conspiracy to Distribute Narcotics, Connecticut General Statutes Section 21a-278 (b); 21a-277 (a) and 53a-48 (a).
He was sentenced to twelve (12) years on the Possession with Intent to Sell count and five (5) years, consecutive, for the Conspiracy for a total effective sentence of seventeen (17) years.
The petitioner's arrest and conviction came about as the result of a lengthy investigation into narcotics trafficking at a particular location. Obtaining a search warrant, police entered the apartment of one John Kennedy on January 21, 1989, at 1:15 P.M. There they found several people packaging bulk cocaine into smaller bags. This petitioner was seen placing an item under the sofa and a handgun was later found in that area. Over one pound of cocaine was seized in the living room and ultimately approximately 2.2 pounds was CT Page 10496 seized. Several weapons were seized along with substantial amounts of cash, including $355.00 from the petitioner.
The petitioner denies being involved, or knowing that there were guns and narcotics in the apartment. He stated that he was there only to watch a basketball game on television.
He claims that his sentence was unfair when compared to those of other co-defendants (there were seven (7) others) and that he received five (5) years more than John Kennedy, who was, according to the petitioner, the mastermind of the operation.
The State's Attorney pointed out that except for Kennedy, the other co-defendants were convicted only of Conspiracy to Distribute Narcotics and not Possession with Intent to Sell by a Non-Drug Dependent person. The seriousness of that charge is evidenced by the fact that it carries a mandatory non-suspendable five (5) year sentence. The convictions indicate the petitioner's deeper involvement in this major drug distribution activity. As for Mr. Kennedy, he did plead guilty and is a man approximately sixty (60) years old, according to counsel.
The petitioner was on Supervised Home Release at the time of the offense following a conviction for Assault, First Degree (he had shot another person with whom he had been feuding). The sentencing Court could properly consider that the petitioner played a significant role in a scheme of narcotics distribution, that he had a conviction involving a firearm and was in an apartment where several firearms were found, one near where he was sitting, that he was unrepentant about his involvement in this criminal activity, and was a poor risk for conforming to a non-criminal lifestyle. The Division finds the sentence was not disproportionate under all the circumstances the sentencing Court had for its consideration, and it is affirmed.
PURTILL, JUDGE KLACZAK, JUDGE NORKO, JUDGE
Purtill, Klaczak and Norko, J.s participated in this decision.